Case 1:19-cv-23131-RNS Document 122 Entered on FLSD Docket 06/09/2021 Page 1 of 3




                            United States District Court
                                      for the
                            Southern District of Florida

  Equal Employment Opportunity           )
  Commission, Plaintiff,                 )
                                         )
  &                                      )
                                         )
  Louise Davidson-Schmich,               ) Civil Action No. 19-23131-Civ-Scola
  Intervenor-Plaintiff,                  )
                                         )
  v.                                     )
                                         )
  University of Miami, Defendant.        )

        Order Denying the Plaintiff’s Motion For Leave to File Sur-Reply

         This cause is before the Plaintiff Louis Davidson-Schmich’s motion for
  leave to file sur-reply to the Defendant the University of Miami’s motion for
  summary judgment. (ECF No. 119.) The University opposes the motion or
  alternatively, seeks leave to respond the sur-reply. (ECF No. 120.) The Court
  has carefully reviewed the parties’ summary judgment briefing, the subject
  motion and response, and the relevant case law. For the reasons discussed
  below, the motion for leave to file sur-reply is denied. (ECF No. 119.)
         The Plaintiff claims that the University of Miami violated the Equal Pay
  Act and Title VII of the Civil Rights Act by paying the Plaintiff less than a male
  professor because she is a woman. (ECF No. 1).) The University has moved for
  summary judgment on two grounds: the Plaintiff has failed to show that she
  and the male counterpart perform the same job or have the same qualifications
  and the University has established legitimate justification for paying the male
  professor more. (ECF No. 82.) In her response in opposition, the Plaintiff argues
  that the professors perform substantially the same job and challenges the
  University’s evidence of legitimate justifications for the pay difference. In
  support of her arguments, the Plaintiff relies on her own declaration and the
  declaration of Dr. Merike Blofield. (ECF No. 105.) In reply, the University
  argues that the Plaintiff failed to rebut certain facts in its statement of facts
  and attempts to challenge the admissibility of both declarations, on the basis
  that Plaintiff’s declaration is self-serving and contains inadmissible hearsay
  statements and Dr. Blofield’s declaration is likewise based on second-hand
  information. (ECF No. 117.)
         The Plaintiff now seeks leave to file a sur-reply to respond to the
Case 1:19-cv-23131-RNS Document 122 Entered on FLSD Docket 06/09/2021 Page 2 of 3




  University’s improper new arguments attacking the Plaintiff’s evidence and
  claiming that the Plaintiff conceded several key facts, as well as misstatements
  of the law.
         A district court’s decision to allow the filing of a sur-reply is purely
  discretionary and should generally only be allowed when “a valid reason for
  such additional briefing exists, such as where the movant raises new
  arguments in its reply brief.” First Specialty Ins. Corp. v. 633 Partners, Ltd., 300
  F. App’x 777, 788 (11th Cir. 2008) (quoting Fedrick v. Mercedes–Benz USA,
  LLC, 366 F.Supp.2d 1190, 1197 (N.D.Ga.2005)). To that end, Local Rule 7.1(c)
  provides that a reply memorandum “shall be strictly limited to rebuttal of
  matters raised in the memorandum in opposition without reargument of
  matters covered in the movant’s initial memorandum of law.” S.D. Fla. L.R.
  7.1(c). “A reply memorandum may not raise new arguments or evidence,
  particularly where the evidence was available when the underlying motion was
  filed and the movant was aware (or should have been aware) of the necessity of
  the evidence.” Baltzer v. Midland Credit Mgmt., Inc., No.14–20140–CIV, 2014
  WL 3845449, at *1 (S.D. Fla. Aug. 5, 2014) (citing Foley v. Wells Fargo Bank,
  N.A., 849 F. Supp. 2d 1345 (S.D. Fla. 2012); TCC Air Servs., Inc. v. Schlesinger,
  No. 05-80543-CIV, 2009 WL 565516, at *7 (S.D. Fla. Mar. 5, 2009)). However,
  there is “‘[a] significant difference ... between new arguments and evidence, on
  the one hand, and rebuttal arguments and evidence, on the other’ when they
  are raised in reply briefs.” Id. (quoting Giglio Sub S.N.C. v. Carnival Corp., No.
  12-21680-CIV, 2012 WL 4477504, at *2 (S.D. Fla. Sept. 26, 2012)
  (citing Burger King Corp. v. Ashland Equities, Inc., 217 F. Supp. 2d 1266, 1280-
  81 (S.D. Fla. 2001))).
         Although some of the arguments in the University’s reply overlap with its
  motion for summary judgment, the reply is largely limited to addressing the
  arguments and reliance on evidence in the Plaintiff’s response in opposition.
  See Giraldo v. Miami-Dade Coll., No. 16-21172-CIV, 2017 WL 2856433, at *4
  (S.D. Fla. Feb. 28, 2017) (Lenard, J.), aff’d, 739 F. App’x 572 (11th Cir. 2018)
  (denying motion to strike reply or leave for sur reply because the reply raised
  arguments in rebuttal to the plaintiff’s arguments). The Plaintiff argues that the
  University’s challenges to the Plaintiff and Dr. Blofield’s declarations are new
  arguments. The Court disagrees. The reply responds to the arguments and the
  evidence the Plaintiff relied on in her response in opposition. Chemence Med.
  Prod., Inc. v. Medline Indus., Inc., 119 F. Supp. 3d 1376, 1383 (N.D. Ga. 2015)
  (denying leave to file sur-reply because the newly raised arguments simply
  responded to arguments raised in the response in opposition) (Thrash, J.)
  Moreover, the Court can consider whether to rely on (and to what extent) on the
  declarations when ruling on the motion for summary judgment without
  additional briefing.
Case 1:19-cv-23131-RNS Document 122 Entered on FLSD Docket 06/09/2021 Page 3 of 3




         The University’s argument that the Plaintiff conceded several facts by
  failing to oppose them in her statement of facts or in her response in opposition
  does not necessitate the filing of a sur-reply. Whether the Plaintiff disputed
  those facts or not, whether any concessions have been made and their
  materiality does not require a sur-reply because these questions can be
  answered by the parties’ respective statement of facts and summary judgment
  briefing. Lastly, the Plaintiff’s argument that a sur-reply is necessary to
  address unspecified misstatements of law in its reply brief is unavailing
  because it is vague and the parties have thoroughly briefed the case law for
  both counts such that the Court can rule on the motion for summary
  judgment. Fedrick, 366 F.Supp.2d at 1197 (denying leave to file sur-reply to
  correct purported misrepresentations of law as vague and redundant because
  both parties had already briefed the relevant case law and their respective
  positions).


        Done and ordered at Miami, Florida on June 7, 2021.

                                             ________________________________
                                             Robert N. Scola, Jr.
                                             United States District Judge
